1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                  )     Case No.: 1:19-CR-00254-1 NONE - SKO
                                                 )
9                    Plaintiff,                  )     ORDER APPOINTING COUNSEL
                                                 )
10            vs.                                )
                                                 )
11    EDUARDO LEON,                              )
                                                 )
12                   Defendant.                  )
                                                 )
13
14           The defendant has sworn to his financial inability to employ counsel and wishes the

15   Court to appoint counsel to represent him. Therefore, in the interests of justice and pursuant to
16   the U.S. CONST., amend VI and 18 U.S.C. § 3006A, the Court ORDERS:
17
             1.     Alekxia Torres is appointed to represent the above defendant in this case effective
18
     nunc pro tunc to January 29, 2020. This appointment shall remain in effect until further order of
19
     this court.
20
21
22   IT IS SO ORDERED.
23
         Dated:     February 3, 2020                           /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28
